BIJUR, J.
This action is brought to recover upon certain promissory notes. The defense is, in substance, that the notes were given upon the understanding that they were to have no validity whatsoever until a certain institution was established, and that no such institution was ever established. The answer, therefore, pleads a condition precedent to the validity of the notes, and as such pleads a complete provable defense. Smith v. Dotterweich, 200 N. Y. 299, 93 N. E. 985, and cases therein cited.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.